Assumpsit on a promissory note made by the defendants to the said Jerusha when sole, and the plaintiffs aver their intermarriage since the date of the note. At the trial on the general issue, before Putnam, J., the defendant offered to prove that the said Joseph had a former wife living when he married the said Jerusha. The judge rejected the evidence; and the question being brought before the whole Court, they were of opinion with the judge at the trial; the matter offered to be proved being wholly in abatement, (a)

 Scanlon vs. Wright, Suff. March T. 1833, Mss